 



 

Exhibit 10.2

 

Internap Corporation

2016 senior executive sales Incentive Plan

 

Establishment of Plan

 

Internap Corporation (the “Company”) has established the 2016 Senior Executive
Sales Incentive Plan (the “2016 ESIP”) to provide for the award of cash bonuses
to eligible participants based solely upon the achievement of specified sales
goals in the fiscal year ending December 31, 2016. The 2016 ESIP supersedes all
prior versions of any applicable sales arrangement, program or other similar
bonus plan but does not supersede the Company’s Employment Security Plan or any
Employment Security Agreement or any terms thereof.

 

Purpose of the 2016 ESIP

 

The purpose of the 2016 ESIP is to:

 

  ● Align participants’ actions with the accomplishment of key corporate and
financial objectives;   ● Singularly focus participants on the achievement of
bookings and customer churn targets; and   ● Provide incentive compensation
opportunities based on success in meeting bookings and customer churn targets.

 

Effective Date

 

The 2016 ESIP is effective January 1, 2016 and will expire on December 31, 2016
if not sooner terminated as provided herein.

 

Administration

 

The Compensation Committee (the “Committee”) of the Board of Directors
administers the 2016 ESIP. The Committee may delegate any functions to the Chief
Executive Officer or other designated individuals who may be employees of the
Company. Except as limited herein, the Committee has full authority and
discretion to interpret the 2016 ESIP and to make all other determinations
deemed necessary or advisable for the administration of it. All disputes
associated with interpretation of the 2016 ESIP or awards hereunder shall be
submitted to the Senior Vice President and General Counsel, whose determination
shall be final and binding.

 

Participation

 

Eligibility to participate in the 2016 ESIP for Section 16 officers (as defined
in Rule 16a-1(f) under the Securities Exchange Act of 1934) is at the discretion
of the Committee. Eligibility to participate in the 2016 ESIP for any other
employee is at the discretion and invitation of the Chief Executive Officer.
Employees participating in the 2016 Sales Incentive Plan for Commissionable
Sales Professionals (“the 2016 SIP”), the 2016 Short-Term Incentive Plan or any
other corporate, operational or sales incentive plan or arrangement, are not
eligible to participate in the 2016 ESIP, with the sole exception of the 2016
Senior Vice President Retention Program. Initially, only the Senior Vice
President, Global Sales and the Senior Vice President, Marketing & Customer
Services are expected to be participants in the 2016 ESIP.

 

Senior executive sales employees joining the Company after January 1, 2016 may
be eligible to participate in the 2016 ESIP in the Committee’s discretion (in
the case of Section 16 officers) or the Chief Executive Officer’s discretion (in
the case of other employees).

 

 1

 

 

Key Terms

 

Awards are based on the achievement of specific Bookings (80%) and Churn (20%)
targets approved by the Committee. If either of the threshold monthly Bookings
and Churn targets of 50% are not achieved, no payments will be made for that
month for that component under the ESIP to any participant.

 

The target incentive of participants is 50% of their annual base salary; the
maximum ESIP payout can equal up to 2 times the target incentive based on the
achievement of stretch bookings and churn targets.

 

Base Salary is defined as actual base salary earned during 2016, which would
exclude any bonuses, incentives or other allowances which may have been earned
or received during 2016.

 

Determination and Payment of Awards

 

The Chief Executive Officer has sole discretion to determine any payment under
the ESIP. All payments of awards are subject to applicable laws and regulations
and terms and conditions of contracts to which the Company is a party and bound.

 

Manner and Timing of Awards

 

Payments will be made monthly and will be paid in accordance with the commission
payment schedule stated in the 2016 SIP. If any year-end true ups are due, the
Company will make such payments no later than March 15, 2017.

 

Recoupment of Awards

 

If the Committee determines that any 2016 ESIP participant has engaged in fraud
or intentional misconduct that has caused a restatement of the Company’s
financial statements, the Committee will review the award received or to be
received by that participant on the basis of the Company’s performance during
the periods affected by the restatement. If the award would have been lower if
it had been based on the restated results, the Committee may direct the Company
to seek recoupment of the award.

 

Termination of Employment

 

An award under the 2016 ESIP is earned on the date payment is made to
participants who have been continuously employed by the Company through the
payment date. Notwithstanding the foregoing, if a participant has been
involuntarily terminated without cause by the Company before the payment date of
an earlier completed month, the Chief Executive Officer will determine whether
it would be appropriate to pay an award to the participant and whether any such
award approved shall be paid earlier than the normal payment date contemplated
by the 2016 SIP. If the Chief Executive Officers determines to pay an award to a
participant in accordance with the preceding sentence, the payment of an award
will be conditioned on the former employee/participant executing the Company’s
then-standard form of general release.

 

If a participant has voluntarily resigned or has been terminated for cause prior
to the date an award related to an earlier completed month is paid from the 2016
ESIP, if any, the participant shall not be deemed to have earned that award
under the 2016 ESIP and shall not receive an award related to such month under
the 2016 ESIP.

 

If a participant dies or becomes disabled before the date an award from the 2016
ESIP is paid, the Committee may, at its discretion, determine whether the
participant has earned the award under the 2016 ESIP. If the Committee
determines that such participant has earned an award and that the Company will
pay an award, the Company will pay any such award not later than March 15, 2017.

 

 2

 

 

Plan Termination and Amendment

 

The Committee may amend, modify, terminate or suspend operation of the 2016 ESIP
at any time. Notice of any such changes will be communicated to participants. In
no event, however, will awards under the 2016 ESIP be either postponed or
accelerated in the event that the 2016 ESIP is terminated.

 

General Provisions

 

Benefits Not Guaranteed. Neither the establishment of the 2016 ESIP nor
participation in the 2016 ESIP shall provide any guarantee or other assurance
that an award will be payable under the 2016 ESIP. There is no obligation of
uniformity of treatment of employees or participants under the 2016 ESIP.

 

No Employment Right. Participation in the 2016 ESIP does not constitute a
commitment, guarantee or agreement that the Company will continue to employ any
individual and this 2016 ESIP shall not be construed or applied as an employment
contract or obligation.

 

Governing Law. The validity, construction and effect of the 2016 ESIP shall be
determined in accordance with the laws of the State of Georgia without giving
effect to conflicts of law principles.

 

Severability. The provisions of the 2016 ESIP are severable. If any provision is
determined to be unenforceable, in whole or in part, then such provision shall
be modified so as to be enforceable to the maximum extent permitted by law. If
such provision cannot be modified to be enforceable, the provision shall be
severed from the 2016 ESIP to the extent unenforceable. The remaining provisions
and any partially enforceable provisions shall remain in full force and effect.

 

 3

 